United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1694
                     ___________________________

        Edward Huyer; Connie Huyer; Carlos Castro; Hazel P. Navas

                    lllllllllllllllllllll Plaintiffs - Appellees

             Wells Fargo & Company; Wells Fargo Bank, N.A.

                   lllllllllllllllllllll Defendants - Appellees

                                        v.

                          Rhadiante Van de Voorde

                     lllllllllllllllllllllMovant - Appellant
                                   ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                         Submitted: January 10, 2017
                           Filed: February 8, 2017
                               ____________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.
       Rhadiante Van de Voorde appeals the district court’s1 order approving a class
action settlement that requires one subgroup of class members to submit proofs of
claim before receiving payment. Because Van de Voorde is not a member of this
subgroup and suffers no injury from this requirement, we dismiss the appeal for lack
of standing.

                                           I.

       In 2008, plaintiffs filed this class action against Wells Fargo & Co. and Wells
Fargo Bank, N.A. (“Wells Fargo”). The plaintiffs’ claims related to Wells Fargo’s
practice of automatically ordering and charging fees for property inspections when
customers fell behind on their mortgage payments. In 2015, the parties participated
in mediation and reached a settlement agreement.

       The settlement agreement provides that Wells Fargo will pay $25,750,000 in
full settlement of all class claims. The agreement divides the class members into
three subgroups: (1) members with active loans (“active”); (2) members whose loans
are paid in full (“paid-in-full”); (3) members whose loans ended in a foreclosure sale,
short sale, deed in lieu of foreclosure, or charge-off (“post-sale”). Active and paid-in-
full class members automatically will receive a cash award from the settlement fund
without having to submit a claim. In contrast, post-sale class members must submit
a proof of claim in order to obtain a cash award. All class members were allowed to
opt-out of the lawsuit.

      The district court preliminarily approved the settlement agreement, and more
than 2.7 million notices were sent to class members. Van de Voorde filed a written
objection to the agreement. She argued that the named plaintiffs did not adequately


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -2-
represent the class because none of them belonged to the post-sale subgroup and that
the resulting agreement was unfair to post-sale class members because they must
submit proofs of claim in order to receive an award. To prove that she was a class
member, Van de Voorde attached a copy of the class notice she received. The class
notice indicates that Van de Voorde is an active or paid-in-full class member.2

        After holding a fairness hearing, the district court entered an order granting
final class certification and final approval of the settlement. The court addressed Van
de Voorde’s objection by explaining that “there are valid reasons for requiring post-
sale class members to provide actual proof of their claim.” Huyer v. Wells Fargo &
Co., 314 F.R.D. 621, 627 (S.D. Iowa 2016). The court further noted that the named
class representatives adequately represented the class because “the class
representatives seek the same type of recovery as the rest of the class members, they
are represented by qualified counsel and . . . [they] reached a favorable settlement.”
Id. at 625. Although Van de Voorde did not formally move to intervene in the case,
she now appeals this order and reasserts her previous objection.

                                            II.

       Wells Fargo argues that Van de Voorde lacks standing to appeal because, as
an active or paid-in-full member, she is not aggrieved by the aspects of the settlement
that she is challenging. “If a litigant lacks Article III standing to bring his claim, then
we have no subject matter jurisdiction over the suit.” Iowa League of Cities v. EPA.,
711 F.3d 844, 869 (8th Cir. 2013). “The standing Article III requires must be met by
persons seeking appellate review, just as it must be met by persons appearing in
courts of first instance.” Arizonans for Official English v. Arizona, 520 U.S. 43, 64
(1997).


      2
       Wells Fargo has provided a copy of this notice in its motion to supplement the
record, which we grant.

                                           -3-
       Van de Voorde argues that she has standing to appeal the final approval of the
class action settlement as a result of the Supreme Court’s decision in Devlin v.
Scardelletti, 536 U.S. 1 (2002). Van de Voorde misunderstands Devlin. In Devlin,
the Court stated that “class members [must] be allowed to appeal the approval of a
settlement when they have objected at the fairness hearing.” Id. at 10. Van de
Voorde apparently interprets this statement to mean that any class member who
objected at the fairness hearing automatically obtains Article III standing to appeal
the settlement. However, the Court expressly noted that the issue in Devlin did “not
implicate the jurisdiction of the courts under Article III of the Constitution.” Id. at
6. Instead, Devlin addressed only the issue of whether an unnamed class member
who did not formally intervene in the action “should be considered a ‘party’ for the
purposes of appealing the approval of the settlement,” in light of the general rule that
“only parties to a lawsuit, or those that properly become parties, may appeal an
adverse judgment.” Id. at 7 (quotation omitted). Thus, Devlin does not stand for the
proposition that the act of objecting to approval of a settlement automatically confers
Article III standing upon an unnamed class member. Rather, it held only that failing
to intervene in a class action does not by itself prevent an unnamed class member
from appealing the settlement. Id. at 14.3




      3
        In fact, we have previously expressed doubt as to whether this holding applies
to an opt-out class action such as this one. See In re Gen. Am. Life Ins. Co. Sales
Practice Litig., 302 F.3d 799, 800 (8th Cir. 2002) (“Because the Court relied upon the
mandatory character of the class action, we question whether Devlin’s holding applies
to opt-out class actions certified under Rule 23(b)(3).”). But see Nat’l Ass’n of Chain
Drug Stores v. New England Carpenters Health Benefits Fund, 582 F.3d 30, 39-40
(1st Cir. 2009) (“[T]he weight of authority holds that Devlin applies to all class
actions.”). If Devlin’s holding does not apply here, then Van de Voorde would be
barred from bringing this appeal based on her failure to intervene. However, we need
not decide this issue because neither party has raised it, and thus it has been waived.
See Eagle Tech. v. Expander Americas, Inc., 783 F.3d 1131, 1138 n.2 (8th Cir. 2015).

                                          -4-
       And so, regardless of Devlin, Van de Voorde still must show that she satisfies
the standing requirements of Article III. See Delorme v. United States, 354 F.3d 810,
815 (8th Cir. 2004) (“A party invoking federal jurisdiction must establish that he has
met the requirements of both constitutional and prudential standing.” (citation
omitted)). “To show standing under Article III of the U.S. Constitution, a plaintiff
must demonstrate (1) injury in fact, (2) a causal connection between that injury and
the challenged conduct, and (3) the likelihood that a favorable decision by the court
will redress the alleged injury.” Iowa League of Cities, 711 F.3d at 869 (quotation
omitted). An “injury in fact” is “an invasion of a legally protected interest” which
must be “concrete and particularized” and “actual or imminent.” Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560 (1992).

       Here, Van de Voorde fails to demonstrate that she has suffered an injury in fact.
Van de Voorde challenges only the treatment of the post-sale class members, arguing
that they were not adequately represented and that the active and paid-in-full
members will benefit at the expense of the post-sale members. Yet Van de Voorde
is an active or paid-in-full class member. She would not benefit from the changes she
seeks. In fact, if the settlement agreement required Wells Fargo to pay all class
members without requiring them to submit proofs of claim, Van de Voorde likely
would receive less money as a result of more post-sale class members receiving
reimbursement. Consequently, the requirement for post-sale class members to submit
proofs of claim does not injure her.

       Van de Voorde responds that she has suffered an injury because she “does not
want to be overcompensated at the expense of others being undercompensated.”
However, we do not believe that this “abstract psychic harm” constitutes an injury in
fact. See MainStreet Org. of Realtors v. Calumet City, Ill., 505 F.3d 742, 745 (7th
Cir. 2007) (providing the example that “[t]here is a sense in which I am injured when
I become upset by reading about the damage caused that fine old vineyard in
Burgundy by a band of marauding teetotalers, yet that injury would not be an ‘injury’

                                          -5-
that conferred standing to sue under Article III”). Indeed, several of our sister circuits
have held that class members lack standing to appeal aspects of a class action
settlement that do not adversely affect their own interests. See Hill v. State St. Corp.,
794 F.3d 227, 231 (1st Cir. 2015) (holding that objectors lacked standing to challenge
attorneys’ fees because “no decrease in the portion of the $60 million settlement
amount that is paid to counsel will in any way benefit objectors”); Silverman v.
Motorola Solutions, Inc., 739 F.3d 956, 957 (7th Cir. 2013) (holding that an objector
who did not file a claim “lack[ed] any interest in the amount of fees, since he would
not receive a penny from the fund even if counsel’s take should be reduced to zero”);
Knisley v. Network Assocs., Inc., 312 F.3d 1123, 1126 (9th Cir. 2002) (holding that
an objector lacks standing if modifying a fee award does not “actually benefit” the
objector). We agree with these circuits. Because the aspects of the settlement
regarding the post-sale subgroup do not adversely affect Van de Voorde’s interests,
she lacks standing to appeal those aspects.

                                            III.

       For the foregoing reasons, we dismiss the appeal for lack of standing.



SMITH, Circuit Judge, concurring.

        I agree with the court’s judgment. I write separately to express my divergent
path to that result. To me, the issue is not whether Van de Voorde “obtained” or was
“conferred” Article III standing by objecting to the class settlement. She had
Article III standing when, as a class member, she sued Wells Fargo. “As a member
of the [settlement] class, petitioner has an interest in the settlement that creates a ‘case
or controversy’ sufficient to satisfy the constitutional requirements of injury,
causation, and redressability.” Devlin, 536 U.S. at 6–7 (citing Lujan, 504 U.S. 555).
The issue, rather, appears to be one of prudential standing.

                                            -6-
      Settlement objectors must “meet the requirements for constitutional and
prudential standing established by the Supreme Court in Lujan.” Delorme, 354 F.3d
at 816. Prudential standing encompasses several concerns, including “[t]he general
prohibition on a litigant’s raising another person’s legal rights.” Devlin, 536 U.S. at
7 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)). As the court notes, Van de
Voorde will not benefit from the objection she makes. She essentially seeks “to
enforce someone else’s legal rights.” MainStreet Org. of Realtors, 505 F.3d at 746.
Consequently, Van de Voorde lacks prudential standing rather than constitutional
standing. The result, however, is the same.

      I concur.
                       ______________________________




                                         -7-